Opinion by
Keefe, J.
In accordance with stipulation of counsel and cited cases, which records were incorporated herein, the following allowances were made by the court to compensate for the weight of the inedible foreign substance on the outside of the cheese: (1) 2)4 percent for cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), and Abstracts 42146 and 48269; and (2) 1 percent of the net weight of the cheese similar in all material respects to the Reggiano cheese the subject of Scaramelli v. United States, supra. The protests were sustained to this extent.